Citation Nr: 0724111	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a mitral systolic heart murmur disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to August 
1944. 

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 10 percent evaluation 
of a mitral systolic heart murmur disability.

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006) in July 2007.

The Board notes that, in April 2006, the veteran submitted a 
statement indicating his belief that his mitral systolic 
heart murmur contributed to a separate heart condition.  It 
appears that the RO has not had an opportunity to act upon 
this claim to reopen for entitlement to service connection 
for a heart condition, secondary to a service-connected 
mitral systolic heart murmur disability.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Therefore, this issue is 
REFERRED to the RO for action as may be appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his service-connected mitral 
systolic heart murmur has increased in severity, warranting a 
disability rating in excess of 10 percent.  In addition, the 
veteran alleged in April 2006 that his mitral systolic heart 
murmur has contributed to a separate heart condition.

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the issue on appeal.  
Specifically, the issue of entitlement to service connection 
for a heart condition, secondary to the veteran's service-
connected mitral systolic heart murmur disability must be 
referred back to the RO.  The issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's mitral 
systolic heart murmur must be remanded in order to schedule 
the veteran for a VA examination to ascertain the severity of 
this disability, to distinguish the symptoms of this 
disability from those of a separate heart condition, and to 
determine the impact, if any, of this disability on a 
separate heart condition.

As noted above, the RO has not had an opportunity to act upon 
the pending claim to reopen for service connection for a 
heart condition.  The Board finds this issue to be 
inextricably intertwined with the certified issue of an 
evaluation in excess of 10 percent for the veteran's mitral 
systolic heart murmur.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  That is, if the veteran were granted service 
connection for a heart condition, secondary to the veteran's 
service-connected mitral systolic heart murmur, all 
symptomatology stemming from that condition and his mitral 
systolic heart murmur would be considered by VA in assigning 
him a disability rating. However, if he does, in fact, have a 
heart condition, but it is not considered a service-connected 
disability, then any impairment resulting from that condition 
cannot be considered when assigning a disability rating for 
his mitral systolic heart murmur.

The Board notes that in October 2005, a VA physician 
conducted a review of the veteran's charts and medical 
history.  The physician noted the veteran's April 2005 
complaints of chest pain and shortness of breath.  The 
physician also noted his past medical procedures and 
treatment, including an ejection fraction recorded at 45-50% 
in November 2004 and an April 2004 diagnosis of congestive 
heart failure.  

The veteran, however, was not physically examined by the 
physician, nor were his metabolic equivalents (METs) 
recorded.  In addition, the physician did not thoroughly 
comment on the veteran's congestive heart failure and 
ejection fraction in relation to his service-connected 
disability.  Therefore, the Board finds that the medical 
evidence of record is inadequate for purposes of determining 
the current severity of the veteran's mitral systolic heart 
murmur, and a remand is required by law.  See 38 C.F.R. § 4.2 
(2006).

The claim on appeal to the Board must be remanded for two 
reasons.  First, to allow the RO to adjudicate the pending 
heart condition claim. The fact that the claim is 
inextricably intertwined with the claim on appeal does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Second, to provide the veteran an 
appropriate VA examination in order to obtain information 
about the current severity of his service-connected mitral 
systolic heart murmur and to separate the effects of that 
condition from those of a heart condition, if present. 

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with an 
appropriate VA examination in order to 
determine the current severity of his 
mitral systolic heart murmur 
disability.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report 
that the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, to 
include the veteran's METs readings.  
The examiner or examiners should 
express an opinion as to the impact of 
the veteran's mitral systolic heart 
murmur upon any present heart condition 
and distinguish the symptoms of this 
disability from those of any present 
heart condition.  The complete 
rationale for any opinions expressed 
should be provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



